Exhibit 10.1

TERMINATION AGREEMENT

WHEREAS, Canadian Imperial Bank of Commerce (“CIBC”) and Max Bermuda Ltd. (“Max
Bermuda”) are parties to an ISDA Master Agreement, including the Schedule
thereto, dated as of February 18, 2003 (as amended on March 31, 2004,
November 9, 2004, February 28, 2007 and March 16, 2009) and a Credit Support
Annex dated as of February 18, 2003 (as amended on February 28, 2007 and
March 16, 2009) (collectively, the “Agreement”);

WHEREAS, CIBC and Max Bermuda are parties to the Confirmation dated November 9,
2004, Reference # NY OT00146 (as amended by that certain Amendment to
Confirmation dated February 28, 2005, that certain Amendment to Confirmation
dated February 28, 2007 and that certain Amendment Agreement dated March 16,
2009, the “Confirmation”);

WHEREAS, CIBC, Max Bermuda and Max Diversified Strategies Ltd. (“MDS”) are
parties to the Liquidity Agreement, dated as of February 18, 2003 (as amended by
Amendment No. 1 to Liquidity Agreement dated as of February 28, 2005, Amendment
No. 2 to Liquidity Agreement dated as of February 28, 2007, and the Amendment
Agreement dated as of March 16, 2009, the “Liquidity Agreement”);

WHEREAS, CIBC, Max Bermuda and MDS are parties to the Stock Purchase Agreement,
dated as of February 18, 2003 (as amended by Amendment No. 1 to Stock Purchase
Agreement dated as of February 28, 2005, Amendment No. 2 to Stock Purchase
Agreement dated as of February 28, 2007 and the Amendment Agreement dated as of
March 16, 2009, the “Stock Purchase Agreement”);

WHEREAS, Max Bermuda wishes to purchase from CIBC all of the Shares (as defined
in the Confirmation) in the aggregate acquired by CIBC from Max Bermuda (other
than any Shares that have been purchased by Max Bermuda from CIBC prior to the
date hereof) in connection with the transactions contemplated under the Stock
Purchase Agreement, the Agreement and the Confirmation (such Shares, the
“Repurchased Shares”);

WHEREAS CIBC wishes to sell to Max Bermuda the Repurchased Shares;

WHEREAS, CIBC and Max Bermuda wish to terminate the Agreement and the
Confirmation; and

WHEREAS, CIBC, Max Bermuda and MDS wish to terminate the Liquidity Agreement and
the Stock Purchase Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual agreements
herein contained as of the date hereof:



  1.   Max Bermuda agrees to purchase 62,653 Shares, representing all of the
Repurchased Shares, from CIBC and CIBC agrees to sell such Repurchased Shares to
Max Bermuda for USD$ 105,780,819.08 (the “Purchase Price”).



  2.   Max Bermuda agrees to pay to CIBC the Purchase Price by wire transfer of
immediately available funds to an account designated by CIBC.



  3.   CIBC agrees to pay to Max Bermuda the amount of USD$6,057,292.04
representing the mark to market payment owing under the Agreement. Max Bermuda
agrees to pay CIBC the amount of USD$344,234.31 representing the final swap
funding charges under the Agreement.



  4.   In consideration for the payment of the Purchase Price, CIBC agrees to
deliver to Max Bermuda share certificates representing the Repurchased Shares,
duly endorsed (or accompanied by duly executed stock transfer powers).



  5.   Each of CIBC and Max Bermuda agrees that (i) the Agreement and the
Confirmation is hereby terminated and shall have no further force and effect
effective as of the date hereof and (ii) any Posted Collateral or other Posted
Credit Support (including, without limitation, any Shares) pledged by Max
Bermuda in its capacity as Pledgor under the Agreement to, and held in the
custody of, CIBC in its capacity as Secured Party under the Agreement shall be
promptly returned to Max Bermuda.



  6.   Each of CIBC, Max Bermuda and MDS agrees that the Liquidity Agreement and
the Stock Purchase Agreement is hereby terminated effective the date hereof.
Each of CIBC, Max Bermuda and MDS further agrees that (i) any requirement for
notice (whether written or oral) with respect to the termination of the
Agreement, the Confirmation, the Liquidity Agreement or the Stock Purchase
Agreement is hereby irrevocably waived by the respective parties thereto and
(ii) any other requirement or condition precedent to the termination of the
Agreement, the Confirmation, the Liquidity Agreement or the Stock Purchase
Agreement is hereby irrevocably waived or shall be deemed to have been
satisfied, as the case may be.



  7.   This Termination Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
choice of law doctrine.



  8.   This Termination Agreement may be executed in any number of counterparts
and by facsimile, each of which when so executed will be deemed to be an
original and all of which, when taken together, will constitute one and the same
Agreement.



  9.   The provisions of this Termination Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors.

[Remainder of page intentionally left blank.]IN WITNESS WHEREOF, each of the
undersigned have executed this Termination Agreement as of August 31, 2009.

CANADIAN IMPERIAL BANK OF COMMERCE

Per:

MAX BERMUDA LTD.

Per:

MAX DIVERSIFIED STRATEGIES LTD.

Per:

